UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No. 1 to FORM 10-Q [ X ] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED OCTOBER 31, 2010 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER333-148155 Solar Energy Initiatives, Inc. (Exact Name of Registrant as Specified in its Charter) Delaware 20-5241121 (State or other Jurisdictionof IncorporationorOrganization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) orth Suite 202 Ponte Vedra Beach, Florida 32082 (Address of principal executive offices including zip code) (904) 644-6090 Registrant’s telephone number, including area code: Copies to: Stephen M. Fleming, Esq. Law Offices of Stephen M. Fleming PLLC 49 Front Street, Suite #206 Rockville Centre, New York 11570 516-833-5034 (Phone) 516-977-1209 (fax) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[X]No[ ] Indicate by a check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ] No[ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[] Accelerated filer[] Non-accelerated filer[] Smaller Reporting Company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes[]No [X] State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date:as of December 17, 2010 the Company had 43,528,884 shares of its common stock, par value per share $0.001, issued and outstanding. EXPLANATORY NOTE Solar Energy Initiatives, Inc., is filing this Amendment No. 1 to its Quarterly Report on Form 10-Q for the period ended October 31, 2010, as filed with the Securities and Exchange Commission on December 20, 2010, for the sole purpose of amending the accounting treatment of its interest in Martins Creek NC, LLC whereby we are now treating such investment as a variable interest entity as opposed to an equity investment resulting in changes to the balance sheet. This amendment does not reflect subsequent events occurring after the original filing date of the Form 10-Q or modify or update in any way the disclosures made in the Form 10-Q. SOLAR ENERGY INITIATIVES, INC. Form10-Q for the Quarter Ended October 31, 2010 TABLE OF CONTENTS PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS (unaudited) 4 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITIONS AND RESULTS OF OPERATIONS 22 ITEM 3. QUANTITATIVE AND QUALITITATIVE DISCLOSURES ABOUT MARKET RISKS 25 ITEM 4 CONTROLS AND PROCEDURES 25 PART II OTHER INFORMATION 26 ITEM 1. LEGAL PROCEEDINGS 26 ITEM 1A RISK FACTORS 26 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 33 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 34 ITEM 4. (REMOVED AND RESERVED) 34 ITEM 5. OTHER INFORMATION 34 ITEM 6. EXHIBITS 35 SIGNATURES 36 2 Cautionary Statement Regarding Forward-Looking Statements This Report on Form 10-Q contains forward-looking statements. Forward-looking statements are statements that do not represent historical facts. We use words such as “may,” “will,” “should,” “could,” “would,” “expect,” “plan,” “anticipate,” “believe,” “estimate,” “project,” “predict,” “potential,” “continue” and similar expressions to identify forward-looking statements. Forward-looking statements in this Report on Form 10-Q include, but are not limited to, those discussed in the section entitled "Management's Discussion and Analysis or Plan of Operation”, our plans and expectations regarding future financial results, operating results, business strategies, projected costs, products, competitive positions, management’s plans and objectives for future operations, and industry trends. These forward-looking statements are based on information available to us as of the date of this Report on Form 10-Q and current expectations, forecasts and assumptions and involve a number of risks and uncertainties that could cause actual results to differ materially from those anticipated by these forward-looking statements. Such risks and uncertainties include a variety of factors, some of which are beyond our control. Please see “Item 1A: Risk Factors” and our other filings with the Securities and Exchange Commission for additional information on risks and uncertainties that could cause actual results to differ. These forward-looking statements should not be relied upon as representing our views as of any subsequent date, and we are under no obligation to, and expressly disclaim any responsibility to, update or alter our forward-looking statements, whether as a result of new information, future events or otherwise. Estimates of future financial results are inherently unreliable. From time to time, representatives of Solar Energy Initiatives, Inc. (f/k/a NP Capital Corp.) ("NP Capital,” "Solar Energy,” the ”Company," “we,” “our,” or “us”) may make public predictions or forecasts regarding the Company's future results, including estimates regarding future revenues, expense levels, earnings or earnings from operations. Any forecast regarding the Company's future performance reflects various assumptions. These assumptions are subject to significant uncertainties, and, as a matter of course, many of them will prove to be incorrect. Further, the achievement of any forecast depends on numerous factors (including those described in this discussion), many of which are beyond the Company's control. As a result, there can be no assurance that the Company's performance will be consistent with any management forecasts or that the variation from such forecasts will not be material and adverse. Investors are cautioned not to base their entire analysis of the Company's business and prospects upon isolated predictions, but instead are encouraged to utilize the entire available mix of historical and forward-looking information made available by the Company, and other information affecting the Company and its products, when evaluating the Company's prospective results of operations.In addition, representatives of the Company may occasionally comment publicly on the perceived reasonableness of published reports by independent analysts regarding the Company's projected future performance. Such comments should not be interpreted as an endorsement or adoption of any given estimate or range of estimates or the assumptions and methodologies upon which such estimates are based. Undue reliance should not be placed on any comments regarding the conformity, or lack thereof, of any independent estimates with the Company's own present expectations regarding its future results of operations. The methodologies employed by the Company in arriving at its own internal projections and the approaches taken by independent analysts in making their estimates are likely different in many significant respects. Although the Company may presently perceive a given estimate to be reasonable, changes in the Company's business, market conditions or the general economic climate may have varying effects on the results obtained through the use of differing analyses and assumptions. The Company expressly disclaims any continuing responsibility to advise analysts or the public markets of its view regarding the current accuracy of the published estimates of outside analysts. Persons relying on such estimates should pursue their own independent investigation and analysis of their accuracy and the reasonableness of the assumptions on which they are based. The following information should be read in conjunction with the Financial Statements filed on Form 10K as of July 31, 2010 and the condensed consolidated Financial Statements and the accompanying Notes to condensed consolidated Financial Statements included in this Report on Form 10-Q. Our fiscal year ends on July 31 of the applicable calendar year. All references to fiscal periods apply to our fiscal quarters or year which ends on the last day of the calendar month end. 3 PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS Solar Energy Initiatives, Inc. CONDENSED CONSOLIDATED BALANCE SHEETS October 31, 2010 July 31, 2010 ASSETS (unaudited) Restated Restated Current assets Cash and cash equivalents $ $ Accounts receivable, net Project development costs Inventory Prepaid and other current assets Total current assets Intangible assets - Restricted Cash - Fixed assets, net Deposits Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accounts payable $ $ Accounts payable, related parties Commissions payable Due to related parties Accrued expenses Deferred revenue Note payable - Convertible debentures, net Total current liabilities Commitments and contingencies - - Stockholders' deficit Common stock, $0.001 par; 100,000,000 authorized 42,225,404 and 35,405,535 issued and outstanding, respectively Paid-in capital Deferred compensation ) ) Common stock subscription - ) Accumulated deficit ) ) Total Solar Energy Initiative Inc shareholders' deficit ) ) Non-controlling interest ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Solar Energy Initiatives, Inc. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended October 31, For the Three Months Ended October 31, Revenues, net $ $ Cost of sales Gross profit Operating expenses Selling, general and administrative Total operating expenses Loss from operations ) ) Other income (expense) - - Interest expense ) ) Total other income (expense) ) ) Loss before provision for income taxes ) ) Provision for income taxes - - Net loss ) ) Less: Loss attributable to non-controlling interest ) - Loss attributable to Solar Energy Initiatives, Inc. $ ) $ ) Net loss attributable to Solar Energy Iniatives, Inc.` per share – basic and diluted $ ) $ ) Weighted average shares outstanding – basic and diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 5 Solar Energy Initiatives, Inc. CONDENSED CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ DEFICIT Additional Paid-in Deferred Common Stock Accumulated Non-Controlling Total Stockholders Shares Amount Capital Comp Subscription Deficit Interest Deficit Balances, July 31, 2010 $ $ $ ) $ ) $ ) $ ) $ ) Shares issued for cashless warrants ) - Shares issued for payment of services, including accounts payable of $30,333 - Shares issued for retroactive treament of share price - Shares cancelled ) ) ) - Shares issued for employee compensation - Shares issued for deferred compensation ) - Amortization of deferred compensation expense - Shares issued for private placement, net of offering costs - - - Discount on notes due to beneficial conversion feature - Acquisition and ownership changes in subsidiary - - ) - - Net loss - ) ) ) Balances, Octoer 31, 2010 (unaudited) $ $ $ ) $
